Opinion filed October 27, 2016




                                                 In The


              Eleventh Court of Appeals
                                             ___________

                       Nos. 11-16-00159-CR & 11-16-00160-CR
                                             ___________

                              BAILEY PHILLIPS, Appellant
                                                    V.
                           THE STATE OF TEXAS, Appellee


                         On Appeal from the 358th District Court
                                    Ector County, Texas
                        Trial Court Cause Nos. D-45,795 & D-45,845


                            MEMORANDUM OPINION
          Appellant, Bailey Phillips,1 originally pleaded guilty to the offenses of
unauthorized use of a motor vehicle and possession of methamphetamine. Pursuant
to the terms of the plea agreements, the trial court convicted Appellant of each
offense, assessed her punishment, and placed her on community supervision for two
years. The State subsequently filed motions to revoke Appellant’s community

          1
           We note that the indictment in Cause No. 11-16-00159-CR reflects Appellant’s name to be Phillips
Bailey.
supervision. At the revocation hearing, the State abandoned all but one of the
allegations in its motion to revoke in each case, and Appellant pleaded true to the
remaining allegation. The trial court found that allegation to be true, revoked
Appellant’s community supervision in both causes, and sentenced her to
confinement for two years in a state jail facility for the unauthorized use of a motor
vehicle and two years in the Institutional Division of the Texas Department of
Criminal Justice for the possession of methamphetamine—with the sentences to run
concurrently. We dismiss the appeals.
        Appellant’s court-appointed counsel has filed a motion to withdraw in both
appeals. Each motion is supported by a brief in which counsel professionally and
conscientiously examines the record and applicable law and states that he has
concluded that no reversible error exists and that the appeals are frivolous and
without merit. In each cause, counsel has provided Appellant with a copy of the
brief, a copy of the motion to withdraw, an explanatory letter, the reporter’s record,
and the clerk’s record. Counsel also advised Appellant of her right to review the
records and file a response to counsel’s briefs. Appellant has not filed a pro se
response.2
        Court-appointed counsel has complied with the requirements of Anders v.
California, 386 U.S. 738 (1967); Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App.
2014); In re Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); Stafford v. State,
813 S.W.2d 503 (Tex. Crim. App. 1991); High v. State, 573 S.W.2d 807 (Tex. Crim.
App. [Panel Op.] 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); and Eaden v. State, 161
S.W.3d 173 (Tex. App.—Eastland 2005, no pet.).



        2
         This court granted Appellant more than thirty days in which to exercise her right to file a response
to counsel’s briefs.
                                                     2
      Following the procedures outlined in Anders and Schulman, we have
independently reviewed the records, and we agree that the appeals are without merit
and should be dismissed. Schulman, 252 S.W.3d at 409. In this regard, a plea of
true standing alone is sufficient to support a trial court’s decision to revoke
community supervision. Moses v. State, 590 S.W.2d 469, 470 (Tex. Crim. App.
[Panel Op.] 1979). Furthermore, absent a void judgment, issues relating to an
original plea proceeding may not be raised in a subsequent appeal from the
revocation of community supervision. Jordan v. State, 54 S.W.3d 783, 785–86 (Tex.
Crim. App. 2001); Traylor v. State, 561 S.W.2d 492, 494 (Tex. Crim. App. [Panel
Op.] 1978).
      We note that counsel has the responsibility to advise Appellant that she may
file a petition for discretionary review with the clerk of the Texas Court of Criminal
Appeals seeking review by that court. TEX. R. APP. P. 48.4 (“In criminal cases, the
attorney representing the defendant on appeal shall, within five days after the
opinion is handed down, send his client a copy of the opinion and judgment, along
with notification of the defendant’s right to file a pro se petition for discretionary
review under Rule 68.”). Likewise, this court advises Appellant that she may file a
petition for discretionary review pursuant to TEX. R. APP. P. 68.
       The motions to withdraw are granted, and the appeals are dismissed.




                                                    PER CURIAM


October 27, 2016
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.

                                          3